Citation Nr: 0103959	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-18 344	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the 
September 18, 1997 Board decision, which denied service 
connection for a right foot disability manifested by a failed 
metatarsal arch and hammertoe.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The appellant had active military service from July 1984 to 
May 1989.  

This matter comes before the Board on a July 1999 motion from 
the appellant's representative for revision or reversal on 
the grounds of clear and unmistakable error (CUE) in a 
September 18, 1997 Board decision which denied service 
connection for a right foot disability.


FINDINGS OF FACT

1.  In a September 18, 1997 decision, the Board denied 
entitlement to service connection for a right foot disability 
on the basis that medical evidence did not support a finding 
that there was any nexus between the veteran's diagnosed 
right foot disability and military service, either directly 
or due to aggravation.   

2.  The Board's decision of September 18, 1997 was not 
undebatably erroneous.


CONCLUSION OF LAW

The September 18, 1997 Board decision did not contain CUE.  
38 U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 20.1400, 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board issued a decision on September 18, 1997, denying 
the veteran's claim for service connection for a right foot 
disability as manifested by a failed metatarsal arch and 
hammer toe.  In July 1999, the moving party requested 
reconsideration of the Board's decision on the basis of CUE 
asserting that the Board disregarded a medical opinion 
linking the veteran's condition to service.   

Pursuant to 38 U.S.C.§ 7111 (West 1991 & Supp. 2000), the 
Board has been granted the authority to revise a prior 
decision of the Board on the grounds of CUE.  A claim 
requesting review under this new statute may be filed at any 
time after the underlying decision is made.  The statute and 
implementing regulation provide that a decision by the Board 
is subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  A request for revision of a Board decision based 
on CUE may be instituted by the Board on its own motion or 
upon request of the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1400 (2000).  The Board's new authority applies to any 
claim pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. 
§ 20.1400; VAOPGCPREC 1-98. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2000).  According to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirements of an allegation of CUE.  The Board has 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision.  

In the implementing regulation, 38 C.F.R. § 20.1403, CUE is 
defined as:

(a) A very specific and rare kind of error, of 
fact or law, that when called to the attention 
of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the time, 
were not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) The record to be reviewed for clear and 
unmistakable error in a prior Board decision 
must be based on the record and the law that 
existed when that decision was made.  (2) For a 
Board decision issued on or after July 21, 1992, 
the record to be reviewed includes relevant 
documents possessed by VA not later than 90 days 
before such record was transferred to the Board 
for review in reaching that decision, provided 
that the documents could reasonably be expected 
to be part of the record.  

(c) To warrant revision of a Board decision on 
the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal 
which, had it not been made, would have 
manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different 
result would have ensued, the error complained 
of cannot be clear and unmistakable.

(d) Examples of situations that are not CUE are: 
(1) Changed diagnosis - a new medical diagnosis 
that "corrects" an earlier diagnosis considered 
in a Board decision; (2) Duty to assist - the 
Secretary's failure to fulfill the duty to 
assist; (3) Evaluation of evidence - a 
disagreement as to how the facts were weighed or 
evaluated. 

(e) CUE does not include the otherwise correct 
application of a statute or regulation where, 
subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.  

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991). 

In the instant case, the moving party has not demonstrated 
that the Board's September 1997 decision contains CUE.  As 
noted previously, it is alleged that the Board failed to 
correctly consider a private medical statement.  However, a 
review of the record shows that the Board did consider the 
private podiatrist's statement, but found that it did not 
offer the requisite proof to support the veteran's claim.  
The standard of evaluation for CUE is that the result would 
have been manifestly different but for the error, not whether 
there is a disagreement as to how the facts were weighed or 
evaluated.  The podiatrist reported that, in 1995, the 
veteran presented with a congenital deformity (Tailor's 
bunion) on the right foot along with a severely contracted 
fifth toe on the right.  He offered an opinion that since 
these deformities were congenital, they were present at 
birth, but became painful and "were aggravated by shoe gear 
and possibly long distance walking and marching."  The only 
other evidence in support of the veteran's claim was his own 
testimony that his foot problems began within the first 
couple of weeks of boot camp, that he sought medical 
attention during service, and that the medical officer 
reported a diagnosis of a callus on his right foot.  

The Board noted in its September 1997 decision, that the 
veteran's service entrance examination report and available 
service medical records were without complaint or clinical 
findings regarding the right foot.  The Board also referenced 
the multiple attempts by the RO to locate any missing service 
records to no avail.  The Board found that the podiatrist's 
opinion was based upon the veteran's report of history, and, 
as such, was speculative.  The Board further noted that the 
podiatrist did not specifically state that the veteran's 
active duty was responsible for aggravation of a congenital 
right foot deformity, and that the service medical records, 
which consistently failed to show findings or diagnoses of 
the claimed disability, served to "rebut the credibility of 
[the podiatrist's] opinion of chronic aggravation in 
service."  The Board then considered the veteran's testimony 
and noted that the veteran was not competent to offer a 
medical opinion or diagnosis of etiology.  The Board, 
therefore, found that the veteran's testimony could not 
provide the competent medical evidence necessary to establish 
a link between service and a current disability.  
Consequently, the Board determined that the veteran's claim 
for service connection was not well grounded as there was no 
competent evidence of a nexus between the veteran's right 
foot disability and active duty, to include a finding of 
aggravation.  

This Board notes that, at the time of the September 1997 
decision, the veteran was still required to cross the 
threshold of establishing a well-grounded claim before the 
VA's duty to assist attached.  Thus, as the Board found that 
this particular claim did not reach that threshold, no 
further development, to include a VA examination, was deemed 
necessary.  While legislation enacted in November 2000 (the 
Veterans Claims Assistance Act, Pub. L. No. 106-475, 114 
Stat. 2096), effectively eliminated the well-grounded 
requirement, it does not apply to this particular claim which 
was final in January 1998.   

In summary, the Board concludes that the moving party has 
disagreed with the weight accorded to the evidence of record, 
but has not shown that there was any error, which compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Even assuming that the podiatrist's statement 
established that the veteran's congenital deformity existed 
at entry, rebutting the presumption of soundness, he did not 
provide the requisite evidence to show any increase in 
presumed disability during service.  Notwithstanding that all 
of the veteran's service medical records were not available, 
as the Board pointed out in September 1997, subsequent 
military reserve reports of medical history from 1990, 1991, 
1992, and 1993 reflected the veteran's own denial of foot 
problems or physical defects to prevent him from 
participating in active military duty.  Accordingly, the 
veteran has failed to provide a basis to conclude that the 
previous Board decision was clearly and undebatably erroneous 
in denying service connection for a right foot disability.
.   


ORDER

The motion for revision of the September 1998 Board decision 
on the grounds of CUE is denied.




		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 



